—Proceeding pursuant to Judiciary Law § 509, by the petitioner, a defendant in a criminal action entitled People v Christopher Webb, pending trial for murder in the first degree under Kings County Indictment No. 5157/99, to direct the New York State Office of Court Administration, the Commissioner of Jurors of Kings County, and the Clerk of Kings County, inter alia, to allow the petitioner’s counsel access to all records and materials related to Grand Jury and Petit Jury selection in Kings County from 1976 to the present.
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements (see, Matter of Taylor v People, 277 AD2d 322 [decided herewith]; Matter of Gordon, 249 AD2d 395; Matter of Hale, 239 AD2d 500; see generally, Matter of Newsday, Inc. v Sise, 120 AD2d 8, affd 71 NY2d 146, cert denied 486 US 1056). Goldstein, J. P., McGinity, Luciano and Feuerstein, JJ., concur.